Citation Nr: 0313055	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  98-07 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
multiple shrapnel wounds of the abdomen with scars.

2.  Entitlement to an increased evaluation for residuals of a 
fracture of the left ankle, postero-malleolus, with traumatic 
arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
July 1969.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1997 rating decision by the Department of 
Veterans Affairs (VA) Portland, Oregon Regional Office (RO).  
The RO, in pertinent part, denied the veteran's claims of 
entitlement to a compensable evaluation for multiple shrapnel 
wounds of the abdomen with scars, and residuals of a fracture 
of the left ankle, postero-malleolus with traumatic 
arthritis.

In April 2000, the Board remanded this case for further 
development and adjudicative action.

In July 2002 the RO most recently affirmed the determinations 
previously entered.

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

Regulations have recently been promulgated that give the 
Board the discretion to perform internal development in lieu 
of remanding the case to the agency of original jurisdiction.  
See 38 C.F.R. § 19.9 (2002).


There are still actions, however, that must be accomplished 
at the RO level because the required action takes place there 
or because current law requires it.  One such circumstance is 
where the agency of original jurisdiction has performed 
little or no development.  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and 38 C.F.R. 
§ 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
the claimant is to provide, and remanding where VA failed to 
do so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  

As stated in the Introduction, the Board remanded this case 
to the RO in April 2000.  The VCAA was signed into law in 
November 2000.  However, a review of the file, including the 
most recent supplemental statement of the case of July 2002, 
shows that the RO has failed to issue a development letter 
consistent with the notice requirements of the VCAA.  This 
amounts to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.

The Board also finds that a remand is in order given the 
amendments to the criteria used to rate skin disorders under 
38 C.F.R. § 4.118.  See 67 Fed. Reg. 49590-49599 (July 31, 
2002).  The CAVC has stated that where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant will 
apply unless Congress provides otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Here, either the recently 
amended or previous rating criteria may be the version more 
favorable to the veteran.  Therefore, the veteran should be 
afforded the opportunity to have his case reviewed under the 
more favorable criteria.  


The amendments to the rating criteria took effect on August 
30, 2002.  The Board did inform the veteran of the changes by 
letter of February 2003.  However, as the most recent 
supplemental statement of the case was issued on July 22, 
2002, it is apparent that the RO has not had an opportunity 
to apply the new criteria.  Also, application of the recently 
amended rating criteria may necessitate a VA rating 
examination. 

Under appropriate circumstances, the duty to assist includes 
conducting a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Although the RO secured a VA examination in August 2001 
pursuant to the Board's April 2000 remand, another 
examination appears to be in order.  

In developing the case, it is essential to obtain medical 
findings that are stated in terms conforming to the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  A thorough and contemporaneous examination 
should include the examiner's access to the veteran's medical 
history, in order to assess all applicable rating criteria, 
thereby enabling the examiner to describe the veteran's 
symptoms in terms consistent with the rating criteria.  Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 C.F.R. § 4.1 
(2002).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.

3.  The RO should afford the veteran an 
examination to determine the current 
nature and extent of severity of his 
service-connected abdominal scars.  The 
VA physician should be provided with 
copies of the old and new versions of 
38 C.F.R. § 4.118.  All findings, 
opinions and bases therefore should be 
set forth in detail.  The examiner should 
state the findings in terms consistent 
with the applicable criteria, including 
the old and new versions of the 
applicable diagnostic codes under 
38 C.F.R. § 4.118.  If the physician 
recommends another examination, then such 
tests as the examining physician deems 
necessary should be performed.  

The claims file, the previous and amended 
criteria for rating skin disorders under 
38 C.F.R. § 4.118, and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to the examination.  The 
examiner must state that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated studies should be 
conducted.

Any report provided should explicitly 
reflect the review by the physician of 
all pertinent information in the claims 
folder, and should include a complete 
rationale for all opinions expressed.  
The examination report should be typed.

4.  The RO should review the requested 
examination report to ensure it is 
responsive to and in complete compliance 
with the directives of this remand and if 
it is not, the RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
increased ratings for a left ankle 
disability and abdominal scars.  This 
should include consideration of all 
evidence of record, including the 
evidence added to the record since the 
July 2002 supplemental statement of the 
case (SSOC).  Also, in adjudicating the 
claim, the RO should take into account 
the newly amended provisions of 38 C.F.R. 
§ 4.118, and document its consideration 
of the applicability of the criteria 
under 38 C.F.R. § 3.321(b)(1) (2002).  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a SSOC.  The 
SSOC must contain notice of all relevant action taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the claim 
currently on appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO; however, the 
veteran is hereby notified that failure without good cause 
shown to report for any scheduled VA examination(s) may 
adversely affect the outcome of his appeal.  38 C.F.R. 
§ 3.655 (2002).  Moreover, the governing regulation provides 
that failure to report for any examination(s) in connection 
with a claim for an increased rating will result in the 
denial of the claim.  38 C.F.R. § 3.655 (2002); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


